Landis, Judge:
The above-entitled protest has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed SJS (Exam*159iner’s Initials) by Examiner Sadami J. Sako (Examiner’s Name) on the invoice covered by the above entitled protest and assessed with duty at 45 per cent ad valorem under Par. 212 as modified, and claimed dutiable at 21 per cent ad valorem and 4 cents per dozen under Par. 211 as modified by T.D. 54108, consists of earthenware composed of a nonvitrified absorbent body, decorated, valued at $10 or more per dozen, and not tableware, kitchenware or table or kitchen utensils.
IT IS FURTHER STIPULATED AND AGREED that the above entitled protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting the stipulation as an agreed statement of facts, we find and hold the items, marked with the letter “A” and initialed SJS by Examiner Sadami J. Sako on the invoices, to be properly dutiable at the rate of 4 cents per dozen pieces and 21 per centum ad valorem under paragraph 211 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade (T.D. 54108), as earthenware composed of a nonvitrified absorbent body, decorated, valued at $10 or m,ore per dozen, and not tableware, kitchenware, or table or kitchen utensils.
To the extent indicated, the specified claim in this protest is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.